 Case 2:19-cv-02384-TLP-dkv Document 11 Filed 06/17/19 Page 1 of 3   PageID 42



               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION
_________________________________________________________________

TERESA YOUNG,                   )
                                )
     Plaintiff,                 )
                                )
VS.                             )   No. 19-2384-TLP-dkv
                                )
DEPARTMENT OF THE TREASURY,IRS, )
and STEVEN T. MNUCHIN,          )
SECRETARY,                      )
                                )
                                )
     Defendants.                )
________________________________________________________________

          ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL
________________________________________________________________

   On June 11, 2019, the plaintiff, Teresa Young, filed a pro se

complaint alleging disability discrimination in violation of the

Americans with Disabilities act of 1990, 42 U.S.C. §§ 12112, (“ADA”),

and retaliation under Title VII, and a motion to proceed in forma

pauperis.   (ECF Nos. 1 & 2.)       On June 13, 2019, the court granted

Young’s motion to proceed in forma pauperis, (ECF No. 8), and also

ordered service of process on the defendants, the United States

Department of the Treasury, IRS and Steven T. Mnuchin, United States

Secretary of the Treasury, (ECF No. 9).         Pursuant to Administrative

Order No. 2013-05, this case has been referred to the United States

magistrate judge for management and for all pretrial matters for

determination and/or report and recommendation as appropriate.
 Case 2:19-cv-02384-TLP-dkv Document 11 Filed 06/17/19 Page 2 of 3   PageID 43




     Now before the court is Young’s June 11, 2019 motion for

appointment of counsel.        (ECF No. 3.)       Pursuant to 28 U.S.C. '

1915(e)(1), A[t]he court may request an attorney to represent any person

unable to afford counsel.”     Similarly, under 42 U.S.C. ' 2000e-5(f)(1),

Aupon application by the complainant and in such circumstances as the

court may deem just, the court may appoint an attorney.”              However,

A[t]he   appointment   of   counsel   in   a   civil   proceeding    is   not    a

constitutional right.”      Lanier v. Bryant, 332 F.3d 999, 1006 (6th Cir.

2003); see also Shepherd v. Wellman, 313 F.3d 963, 970 (6th Cir.

2002)(“[T]he plaintiffs were not entitled to have counsel appointed

because this is a civil lawsuit.”); Lavado v. Keohane, 992 F.2d 601,

605-06 (6th Cir. 1993)(no constitutional right to counsel in a civil

case); Farmer v. Haas, 990 F.2d 319, 323 (7th Cir. 1993)(“There is no

constitutional or . . . statutory right to counsel in federal civil

cases.”).   Appointment of counsel is “‘a privilege that is justified

only by exceptional circumstances.’”       Lavado, 992 F.2d at 606 (quoting

Wahl v. McIver, 773 F.2d 1169, 1174 (11th Cir. 1985)).

     In determining whether “exceptional circumstances” exist,
     courts have examined “the type of case and the abilities of
     the plaintiff to represent himself.” Archie v. Christian,
     812 F.2d 250, 253 (5th Cir. 1987); see also Poindexter v.
     FBI, 737 F.2d 1173, 1185 (D.C. Cir. 1984). This generally
     involves a determination of the “complexity of the factual
     and legal issues involved.” Cookish v. Cunningham, 787 F.2d
     1, 3 (1st Cir. 1986).

Id. at 606.1   Appointment of counsel is not appropriate when a pro se

litigant=s claims are frivolous or when his chances of success are

     1 A plaintiff is not entitled to an evidentiary hearing on the
issue. Sutton v. Small Bus. Admin., 92 F. App’x 112, 116 (6th Cir. 2003).

                                      2
 Case 2:19-cv-02384-TLP-dkv Document 11 Filed 06/17/19 Page 3 of 3   PageID 44




extremely slim.    Id. (citing Mars v. Hanberry, 752 F.2d 254, 256 (6th

Cir. 1985)); see also Cleary v. Mukasey, 307 F. App’x 963, 965 (6th

Cir. 2009)(same).2

     Young   has   not   satisfied   her   burden   of   demonstrating    that

appointment of counsel would be appropriate in this case.            Nothing in

Young’s motion distinguishes this employment discrimination case from

numerous other cases filed by pro se litigants.          The issues are not

complex, and Young has demonstrated the ability to represent herself.

The motion for appointment of counsel is denied at this time without

prejudice.   Young can, of course, continue efforts to retain private

counsel.


   IT IS SO ORDERED this 17th day of June, 2019.



                                     s/Diane K. Vescovo
                                   DIANE K. VESCOVO
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




     2 These factors are important because ' 1915(e)(1) Adoes not
authorize the federal courts to make coercive appointments of counsel”
to represent indigent civil litigants. Mallard v. United States Dist.
Ct., 490 U.S. 296, 310 (1989).


                                      3
